              Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 1 of 9




 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN FRANCISCO DIVISION
10         IN RE JUUL LABS, INC., MARKETING,                       Case No. 3:19-md-02913-WHO
           SALES PRACTICES, AND PRODUCTS
11         LIABILITY LITIGATION                                    Honorable William H. Orrick
12

13 This Document Relates to:                                        JURY TRIAL DEMANDED

14 CHASE PULVER

15
                     SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
16                                 (PERSONAL INJURY)

17          The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
   against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
18 by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
   Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
19
   No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s)
20 file(s) this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

21           Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
     Actions specific to this case. 1 0F




22
               Plaintiff, by and through their undersigned counsel, allege as follows:
23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach
27 additional pages to this Short-Form Complaint.

28
                                                            -1-
                                                             SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                  (PERSONAL INJURY)
              Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 2 of 9




 1

 2 I.          DESIGNATED FORUM 2            1F




 3             1.       Identify the Federal District Court in which the Plaintiff would have filed in the
                        absence of direct filing:
 4
                         DISTRICT OF COLORADO - DENVER
 5
                         (“Transferee District Court”).
 6
     II.       IDENTIFICATION OF PARTIES
 7
               A.       PLAINTIFF(S)
 8
                     2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
 9
                         CHASE PULVER
10
                         (“Plaintiff”).
11

12                   3. At the time of the filing of this Short-Form Complaint, Plaintiff resides in:
                         LITTLETON, COLORADO
13

14
               B.       DEFENDANT(S)
15
                6.      Plaintiff(s) name(s) the following Defendants in this action
16
                        THE JUUL DEFENDANTS
17

18                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.; 3       2F




19                               ALTRIA GROUP, INC.; 4      3F




20                               PHILIP MORRIS USA, INC.; 5            4F




21                               ALTRIA CLIENT SERVICES LLC; 6              5F




22
                                 ALTRIA GROUP DISTRIBUTION COMPANY; 7                  6F




23

24
     2
         See Case Management Order No. 3, at II(C) (ECF No. 309).
25
     3
         Delaware corporation, with its principal place of business in San Francisco, California.
26   4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
27   5
         Virginia corporation with its principal place of business in Richmond, Virginia.
     6
28       Virginia limited liability company with its principal place of business in Richmond, Virginia.
                                                                 -2-
                                                                 SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                      (PERSONAL INJURY)
              Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 3 of 9




 1                               ALTRIA ENTERPRISES LLC; 8                                   7F




 2                      THE MANGEMENT DEFENDANTS
 3
                                 JAMES MONSEES; 9                   8F




 4
                                 ADAM BOWEN; 10          9F




 5
                                 NICHOLAS PRITZKER; 11                         10F




 6
                                 HOYOUNG HUH; 12
 7                                                            11F




 8                               RIAZ VALANI; 13   12F




 9                      THE E-LIQUID MANUFACTURING DEFENDANTS
10                               MOTHER MURPHY'S LABS, INC.; 14                                               13F




11
                                 ALTERNATIVE INGREDIENTS, INC.; 15                                                  14F




12
                                 TOBACCO TECHNOLOGY, INC.; 16                                           15F




13
                                 eLIQUITECH, INC.; 17                    16F




14

15                      THE DISTRIBUTOR DEFENDANTS

16                               MCLANE COMPANY, INC.; 18                              17F




17                               EBY-BROWN COMPANY, LLC; 19                                       18F




18

19   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
20   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
21       A resident of California.
     10
          A resident of California.
22   11
          A resident of California.
23   12
          A resident of California.
     13
24        A resident of California.
     14
          North Carolina corporation, with a principal place of business in North Carolina.
25
     15
          North Carolina corporation, with a principal place of business in North Carolina.
26   16
          Maryland corporation, with a principal place of business in Maryland.
27   17
          Maryland corporation, with a principal place of business in Maryland.
     18
28        Texas corporation with a principal place of business in Texas.
                                                                               -3-
                                                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                                          (PERSONAL INJURY)
              Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 4 of 9




 1                               CORE-MARK HOLDING COMPANY, INC.; 20                       19F




 2                      THE RETAILER DEFENDANTS
 3
                                 CHEVRON CORPORATION; 21                       20F




 4
                                 CIRCLE K STORES INC.; 22                21F




 5
                                 SPEEDWAY LLC; 23                 22F




 6
                                 7-ELEVEN, INC.; 24
 7                                                          23F




 8                               WALMART; 25    24F




 9                               WALGREENS BOOTS ALLIANCE, INC. 26                   25F




10              C.      PRODUCT USE
11
                7.      Plaintiff used JUUL during the time period including from JANUARY 2016 to
12                      AUGUST 2018 and that use caused and or substantially contributed to his injury.

13              D.      PHYSICAL INJURY 27            26F




14
                8.      The Plaintiff(s) experienced the following physical condition, injury or illness
15                      alleged to have been caused and or contributed to as a substantial factor by JUUL:

16                                ADDICTION

17                                NICOTINE POISIONING
18
     19
          Delaware limited liability company with a principal place of business in Illinois.
19
     20
          Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
20 of business Texas.
     21
21        Delaware corporation with a principal place of business in California.
     22
          Texas corporation with a principal place of business in Arizona.
22   23
          Delaware corporation with a principal place of business in Ohio.
23   24
          Texas corporation with a principal place of business in Texas.
     25
24        Delaware corporation with a principal place of business in Arkansas.
     26
          Delaware corporation with a principal place of business in Illinois.
25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                                        -4-
                                                                        SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                                             (PERSONAL INJURY)
     Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 5 of 9




 1
                  BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
 2

 3                      ANGER/OUTBURSTS

 4                      MOOD SWINGS
                        IRRITABILITY
 5
                        SUICIDAL THOUGHTS
 6
                        SUICIDAL ATTEMPTS
 7                      DEATH BY SUICIDE
 8                      OTHER (specify): __ANXIETY______ _________

 9
                  COGNITIVE ISSUES (check all that apply):
10
                        ATTENTION DEFICIT DISORDER
11
                        LEARNING IMPAIRMENTS
12                      LACK OF CONCENTRATION
13                      TROUBLE SLEEPING

14                      OTHER (specify):____________________________

15                CARDIOVASCULAR (check all that apply):
16                       HEART ATTACK

17                       OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                         ______________________________________________
18

19                NEUROLOGIC (check all that apply):
                    SEIZURES
20
                    STROKE
21

22                RESPIRATORY/LUNG (check all that apply):
23                  ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                    EOSINOPHILIA
24
                    ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
25                  ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
26                  ASTHMA

27                  BRONCHITIS
                    CHRONIC LUNG PROBLEMS
28
                                        -5-
                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                              (PERSONAL INJURY)
          Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 6 of 9




 1                            CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)

 2                            E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
                              INJURY (EVALI)
 3                            ESPHYSEMA
 4                            LIPOID PNEUMONIA
 5                            LUNG TRANSPLANT
                              OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
 6
                              PNEUMONIA (any type) (specify): __________________________
 7
                              POPCORN LUNG/BRONCHIOLITIS OBLITERANS
 8

 9                           DEATH
10
                             OTHER PERSONAL INJURIES (specify): SHORTNESS OF BREATH
11

12

13
            9.     The physical condition, injury or illnesses alleged in paragraph 8 occurred at some
14                 point after Plaintiff started using JUUL, as set forth in paragraph 7 above, and is
                   ongoing.
15
     V.     CAUSES OF ACTION ASSERTED
16

17          10.    The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

18 Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

19 Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

20    Check if   Cause  Cause of Action
21    Applicable of
                 Action
22               Number

23                      I      STRICT LIABILITY - DESIGN DEFECT
24
                       II      STRICT LIABILITY - FAILURE TO WARN
25
                       III     STRICT LIABILITY - MANUFACTURING DEFECT
26
                       IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
27

28                     V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
                                                    -6-
                                                     SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
        Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 7 of 9




 1   Check if   Cause  Cause of Action
     Applicable of
 2              Action
                Number
 3

 4
                  VI    PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
 5
                 VII    NEGLIGENCE AND/OR GROSS NEGLIGENCE
 6

 7               VIII   NEGLIGENT FAILURE TO RECALL/ RETROFIT

 8                IX    NEGLIGENT MISREPRESENTATION
 9                X     FRAUD
10
                  XI    FRAUDULENT CONCEALMENT
11
                 XII    CONSPIRACY TO COMMIT FRAUD
12
                 XIII   UNJUST ENRICHMENT
13

14               XIV    VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                        PROTECTION LAW and specify which state’s statute below
15                      __Colo. Rev. Stat. §§ 6-1-105 et. Seq.__________
16               XV     BREACH OF EXPRESS WARRANTY
17
                 XVI    BREACH OF AN IMPLIED WARRANTY OF
18                      MERCHANTABILITY

19

20

21

22

23

24

25

26

27

28
                                         -7-
                                          SHORT-FORM COMPLAINT AND JURY DEMAND
                                                               (PERSONAL INJURY)
           Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 8 of 9




 1 VI.     ADDITIONAL CAUSES OF ACTION

 2                                                     NOTE
 3       If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the
         specific facts supporting any such additional Cause(s) of Action, must be pled in a manner complying
 4       with the requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may
         attach additional pages to this Short-Form Complaint.
 5

 6

 7          11.     Plaintiff(s) assert(s) the following additional theories against the Defendants
     designated in paragraph 6 above:
 8
          [YOU MAY ATTACH ADDITIONAL PAGES, IF NECESSARY]
 9
10

11

12

13

14

15

16

17

18
             WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for
19

20 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

21 at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

22 with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

23 such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

24
     Consolidated Master Complaint (Personal Injury).
25

26

27

28
                                                        -8-
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
     Case 3:20-cv-02715-WHO Document 1 Filed 04/20/20 Page 9 of 9




 1                                   JURY DEMAND

 2    Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
 3
      April 20, 2020                                         /s/ Joseph G. VanZandt
 4                                                            Andy D. Birchfield, Jr.
                                                              Joseph G. VanZandt
 5                                                           James W. Lampkin II
                                                             Sydney Everett
 6                                                           BEASLEY, ALLEN, CROW,
                                                              METHVIN, PORTIS & MILES, PC
 7
                                                              234 Commerce Street
 8                                                           Montgomery, AL 36103
                                                             Tel: 334-269-2343
 9                                                           Andy.Birchfield@BeasleyAllen.com
                                                             Joseph.VanZandt@BeasleyAllen.com
10                                                           James.Lampkin@BeasleyAllen.com
11                                                           Sydney.Everett@BeasleyAllen.com

12                                                           Counsel for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -9-
                                                  SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                       (PERSONAL INJURY)
